Order entered November 14, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01656-CR

                          SHENEQUA LICOLE BARBER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-59385-U

                                             ORDER
       The Court REINSTATES the appeal.

       On August 22, 2013, this Court ordered the trial court to make findings regarding why

appellant’s brief has not been filed. The findings were due within thirty days. The Court has not

received the trial court’s findings, nor has either party communicated with the Court regarding

the status of the findings. Moreover, while the appeal was abated, the judge of the 291st Judicial

District Court resigned her seat and a new judge has been appointed to the trial court. The

appeal cannot proceed until the issue of appellant’s brief is resolved.

       Accordingly, we ORDER the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make appropriate findings

and recommendations and determine whether appellant desires to prosecute the appeal, whether
appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jennifer Balido, Presiding Judge, 291st Judicial District Court; J. Daniel Oliphant;

and Michael Casillas.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.


                                                     /s/    DAVID EVANS
                                                            JUSTICE